Title: To Benjamin Franklin from Isaac-Jean-Georges-Jonas Grand, [December? 1777]
From: Grand, Isaac-Jean-Georges-Jonas
To: Franklin, Benjamin


Friday Morning [December, 1777?]
George Grand’s most respectfull Compliments to Dr. Franklin and many thanks for the Book he was so good as to send him. The dinner appointed at the Chancellor Abbé de Breteuil is for Monday next at two o Clock precisely and at his own house rue st. honoré près de l’assomption. Mr. Grand desires the Dr. not to forget the paper he has left him yesterday and to Settle with his Collegues, Mr. Boux’ affair.
 
Addressed: To / the Honble. Dr Franklin / Passy
Notation: Sr G Grand
